Citation Nr: 1633234	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO. 12-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypertension.

2. Entitlement to service connection for an eye disability.

3. Entitlement to service connection for a right shoulder disability, to include entitlement to a temporary total rating for convalescence for such disability under 38 C.F.R. § 4.30.

4. Entitlement to service connection for a left shoulder disability, to include as secondary to a nonservice-connected right shoulder disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for a skin disability, manifested as bumps and rashes of the back.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

By way of background, the RO denied service connection for an eye disability, a right shoulder disability to include entitlement to a temporary total rating due to convalescence, a left shoulder disability, a left knee disability, a skin disability and bilateral hearing loss in the September 2010 rating decision. The RO then granted service connection for hypertension and assigned a 10 percent rating in the January 2012 decision. The Veteran timely perfected appeals as to both decisions and the issues have been combined into a single appeal for the purposes of Board review.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran most recently indicated during his September 2015 eye examination that he was currently employed, and there is no evidence that his employment is not substantially gainful. As such, the issue of entitlement to TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board remanded the issues on appeal for additional development in March 2015. The requested examinations and opinions having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board also denied service connection for nicotine dependence, an increased rating for verruca vulgaris, and dismissed the issues of service connection for a bilateral arm and elbow disability, a right knee disability, and limited use of the hands. As such, these issues are no longer on appeal.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2013. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a skin disability and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's hypertension has been manifested by continuous medication and diastolic blood pressure predominantly over 100 or systolic blood pressure over 160; but not by diastolic blood pressure predominantly over 110 or systolic blood pressure over 200.

2. Refractive error is considered to be a congenital disease or defect for which service connection cannot be granted, and the competent evidence does not show a superimposed disease or disability resulting in additional levels of disability.

3. A right shoulder disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. In May 2010 the Veteran underwent a surgery to repair a right shoulder disability, specifically a rotator cuff tear, which is not a service-connected disability.

5. A left shoulder disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

6. A left knee disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

7. Bilateral hearing loss considered disabling for VA purposes has not been shown during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hypertension have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.16, 4.104, Diagnostic Code 7101 (2015).

2. The criteria for service connection for a bilateral eye disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for a temporary total evaluation due to treatment for convalescence following right shoulder surgery are not met. 38 C.F.R. § 4.30 (2013).

5. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

VA's duty to notify was satisfied by letters on July 2009 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file, as have the Veteran's Social Security Administration (SSA) records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in September 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, conducted thorough examinations, reviewed the claims file, and provided sufficient supporting rationales for their opinions where necessary.

Concerning the November 2011 and September 2015 audiological examinations, the examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the reports noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's increased rating and service connection claims decided herein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating for Hypertension

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's hypertension is currently rated under Diagnostic Code 7101. 38 C.F.R. § 4.104, Diagnostic Code 7101. Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. Id. Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling. Id. Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling. Id.

During the period on appeal, the Veteran has generally alleged that his hypertension is worse than currently rated, and has indicated that he takes medication and that his feet swell. However, he has not stated at any point that his diastolic pressure is predominantly 110 or more his or systolic pressure is predominantly 200 or more. As such, the Veteran's lay statements are of minimal probative value.

Turning to the medical evidence, a September 2015 VA examination noted blood pressure reading of 136/86, 121/84, and 132/91, with an average reading of 129/87. The examiner further stated that the Veteran did not report any symptoms associated with hypertension or with his treatment for hypertension, and that essential hypertension is generally asymptomatic. The examiner confirmed that the Veteran was currently on blood pressure medication. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and a review of the claims file, the Board finds that it is entitled to significat probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA, private, and SSA records all show that the Veteran's diastolic pressure has not predominantly been 110 or more and that his systolic pressure has not predominantly been 200 or more. VA treatment records from February 2009 through October 2014 all reflect that the Veteran's diastolic blood pressure has been at or below 100, and his systolic pressure has ranged from approximately 140 to 160. These findings are all in line with the noted blood pressures in the September 2015 VA examination.

Even if assuming arguendo there are several diastolic pressure readings of 110 or more or systolic readings of 200 or more undiscovered in the record, the vast majority of readings are predominantly less than that required for even a compensable evaluation. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has diastolic blood pressure predominantly over 110 or systolic pressure predominantly over 200. Therefore, a rating in excess of 10 percent for hypertension is not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for the Veteran's hypertension. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. Therefore, the claim is denied.

The Board has considered whether extraschedular consideration is warranted in this case. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected hypertension is manifested by continuous medication, diastolic blood pressure predominantly below 110, and systolic blood pressure predominantly below 200. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Cardiovascular System. See 38 C.F.R. § 4.104, Diagnostic Code 7101. With respect to hypertension, the Rating Schedule contemplates continuous medication and various levels of diastolic and systolic blood pressure. Id. In summary, the schedular criteria for cardiovascular disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to cardiovascular disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration of the Veteran's hypertension is not warranted in this case.

Turning to the second element, the Veteran has not alleged, and the medical evidence does not show, that the service-connected hypertension results in frequent hospitalizations or marked interference with employment. As such, even if the disability picture were exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for hypertension, tinnitus, bilateral hand scars due to wart removal and verruca vulgaris, and verruca vulgaris. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's hypertension combines or interacts with his other service-connected disabilities as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and organic diseases of the nervous system, manifesting to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for an eye disability, a right shoulder disability to include a temporary total rating for convalescence, a left shoulder disability, a left knee disability, and bilateral hearing loss. The Board will address each claim in turn, applying the legal framework outlined above. As the claim for a temporary total rating for the right shoulder is dependent upon the claim of service connection for the right shoulder, the Board will address these issues together.

A. Eye Disability

The Veteran contends he is entitled to service connection for an eye disability, specifically asserting that he has blurred vision and watery eyes in lay statements to VA. However, the Veteran has not provided a diagnosis of an eye disability relayed to him by an ophthalmologist. Thus, while the Veteran has provided some information concerning his current symptoms, he has not provided competent lay evidence of a currently diagnosed eye disability. As such, the Veteran's statements concerning his claimed eye disability are of minimal probative weight. 

Turning to the medical evidence, the Veteran was provided with a VA eye examination in September 2015. The examiner noted that the Veteran reported decreased visual acuity over the last several years, and that he denied any history of eye trauma, surgeries or problems. All testing conducted was noted to be normal, and with the exception of uncorrected near vision the Veteran was noted to have 20/40 vision in all areas. Based on the examination and the Veteran's history, the examiner stated that other than a refractive error the Veteran had no current eye pathology and stated the Veteran's eyes were normal. The examiner further stated that refractive error is not pathological in nature. As there is no evidence that the examiner was not competent and credible, and as the opinion was based on accurate facts, the Board finds the examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

A May 2013 VA ophthalmological report indicated that the Veteran had normal ocular health, with refractive error resulting in blurred vision complaints. The use of glasses and bifocals was noted to have been discussed. VA, private, and SSA treatment records are otherwise wholly silent for any evidence that the Veteran has an eye disability other than the refractive error.

Based on the evidence of record, service connection for an eye disability is not warranted in this case. While the Veteran has been diagnosed with a refractive error, refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

As such, service connection for the noted refractive error cannot be granted as a matter of law. Further, there is no competent medical evidence showing that there is a superimposed disability on top of the Veteran's refractive error that affected or blurred his vision. Indeed, the September 2015 VA examiner and the May 2013 VA ophthalmological report stated that other than the refractive error the Veteran's eyes were both normal.

Although the Veteran has established a current diagnosis of refractive error, service connection for refractive error of the eye cannot be granted as a matter of law, and there is no competent and credible evidence of a superimposed disability affecting the Veteran's eyes. 38 C.F.R. §§ 3.303(c), 4.9. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Right Shoulder Disability and Temporary Total Rating

The Veteran contends that he is entitled to service connection and a temporary total rating for his right shoulder disability. As the temporary total rating claim is dependent upon the award of service connection for the right shoulder disability, the Board will address the service connection claim first, followed by the temporary total rating claim.

Beginning with direct service connection, the Veteran has a current diagnosis of status post right rotator cuff tear and osteoarthritis, both of which were confirmed in the September 2015 examination. As such, a current disability is shown.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury or disease. In his submitted lay statements the Veteran has generally asserted that his right shoulder disability was caused by lifting heavy parts in service. During his June 2013 hearing the Veteran specifically stated that he injured his right shoulder while replacing a fly wheel on a truck in 1985 and that he has experienced pain ever since.  See June 2013 Hearing Transcript at 6-7.

However, the Veteran's assertions that his right shoulder pain had its onset in service directly conflict with other statements of record. Specifically, during his September 2015 VA examination the Veteran stated that his right shoulder pain began in approximately 1996 or 1997, well after his discharge from service. A November 2009 VA treatment record reflects that the Veteran reported an onset of right shoulder pain two months prior. The inconsistent nature of the statements concerning the onset of his right shoulder symptoms or disability renders them not credible, and therefore entitled to no probative weight. Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are completely silent for any notation of a right shoulder issue or injury, and the Veteran's February 1990 separation examination specifically stated that the upper extremities were normal on examination. In short, there is no competent or credible evidence of an in-service event, injury or disease, and therefore the second element of service connection has not been met.

Moreover, even assuming that an in-service event, injury or disease has been shown, the preponderance of the evidence is against a finding that the current right shoulder disability is causally related to his active duty service, specifically an incident that occurred while replacing a fly wheel. While the Veteran is competent to state that lay observable symptoms, such as pain, have been persistent since service, he is not competent to opine as to the presence of a medical relationship between his current disability and his service. Jandreau, 492 F.3d 1372.

To the extent that the Veteran has indicated that his right shoulder pain has been persistent since service, as noted above these statements directly conflict with other statements of record. No right shoulder issues were reported or found during the February 1990 separation examination, and the Veteran told the September 2015 VA examiner that his right shoulder pain had its onset in 1996 or 1997. As the Veteran has been inconsistent in his statements concerning the persistence of right shoulder pain, the Board finds they are not credible and entitled to no probative weight. Caluza, 7 Vet. App. 498.

The Veteran was provided with a VA examination in September 2015. The examiner noted that the Veteran reported an onset of pain in 1996 or 1997, and that he denied a specific injury to the right shoulder. The examiner provided diagnoses of a right shoulder rotator cuff tear, status post-surgery, and osteoarthritis. The examiner then indicated that it was less likely than not that the disabilities were related to the Veteran's active duty service, based on the fact that there was no evidence of a right shoulder injury in-service or any treatment for right shoulder issues until years after his 1990 separation. 

The examiner further stated that the rotator cuff tear was likely related to a 2009 injury based on the Veteran's history, and that the osteoarthritis was likely due to advancing age based on the similar patterns found in the right and left shoulders. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA, private and SSA records, while reflecting a current right shoulder disability and on-going treatment therefor, are silent for any opinions linking the right shoulder disability to the Veteran's active duty service. The earliest record of a right shoulder disability is a November 2009 VA notation of right shoulder pain and swelling for the past two months. Prior to this there is no evidence of treatment for or complaints of a right shoulder disability. While some records note a history of right shoulder pain since active duty, such as an April 2010 VA treatment record, these notations simply reflect the Veteran's own account of his injury, which does not constitute a competent medical opinion. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's right shoulder disability is causally related to his active duty service. As neither the second nor the third elements of service connection have been met, service connection for a right shoulder disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

The Veteran has been diagnosed with arthritis, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, as discussed above, there is no evidence of in-service manifestations sufficient to identify right shoulder ostearthritis and the upper extremities were normal at separation. There is no evidence of complaints of or treatment for a right shoulder disability until approximately November 2009, which is nineteen years after the Veteran's separation from service. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's right shoulder disability is causally related to his service, or that the disability manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

With the issue of entitlement to service connection determined, the Board will turn to the temporary total rating claim. Total ratings will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a major joint, the necessity for house confinement or the necessity for continued use of a wheelchair or crutches. 38 C.F.R. § 4.30.

While the Veteran claims he is entitled to a temporary total disability rating due to May 2010 surgery to repair a right shoulder rotator cuff tear, as a threshold matter the disability requiring surgery must be one that is service-connected. Id. As discussed above, service connection is not warranted for the Veteran's right shoulder disability. As the right shoulder disability is not service connected, a temporary total rating based convalescence following the May 2010 surgery cannot be granted. Therefore, a temporary total rating for a surgery on a service-connected disability necessitating convalescence is not warranted. Id.

C. Left Shoulder Disability

The Veteran contends that he is entitled to service connection for a left shoulder disability, to include as secondary to a right shoulder disability. The Veteran was diagnosed with left shoulder osteoarthritis during his September 2015 VA examination, and therefore a current disability has been shown.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has generally asserted that his shoulder issues started when lifting heavy items in service. See March 2010 Statement in Support of Claim. However, the Veteran's assertions that his left shoulder pain had its onset in service directly conflict with other statements of record. Specifically, during his September 2015 VA examination the Veteran indicated that his left shoulder pain had its onset after his May 2010 right shoulder surgery, and he reiterated this assertion at his June 2013 hearing. Such inconsistencies undermine the credibility of these statements and render them of no probative weight. Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are completely silent for any notation of a left shoulder issue or injury, and the Veteran's February 1990 separation examination specifically stated that the Veteran's upper extremities were normal on examination. In short, there is no competent or credible evidence of an in-service event, injury or disease, and therefore the second element of service connection has not been met.

Moreover, even assuming that an in-service event, injury or disease has been shown, the preponderance of the evidence is against a finding that the left shoulder disability is causally related to his active service. The Veteran has stated that his left shoulder disability is causally related to his active service, specifically the lifting of heavy items or parts. While the Veteran is competent to state that lay observable symptoms, such as pain, have been persistent since service, he is not competent to opine as to the presence of a medical relationship between his current disability and his service. Jandreau, 492 F.3d 1372.

To the extent that the Veteran has indicated that his left shoulder pain has been persistent since service, these statements directly conflict with other statements of record. Specifically, the Veteran told the September 2015 VA examiner that his left shoulder pain had its onset after May 2010 and testified in June 2013 that the left shoulder pain did not arise until after his May 2010 right shoulder surgery. The inconsistent nature of the Veteran's statements concerning the onset and persistence of his left shoulder symptoms renders them not credible and therefore entitled to no probative weight. Caluza, 7 Vet. App. 498.

The Veteran was provided with a VA examination in September 2015. The examiner noted that the Veteran reported an onset of pain following his May 2010 right shoulder surgery, and that he stated that doctors had informed him that his left shoulder disability was caused by overcompensating for his right shoulder. The examiner diagnosed him with left shoulder osteoarthritis. The examiner then indicated that it was less likely than not that the left shoulder disability was related to the Veteran's active service, finding that the osteoarthritis was likely due to advancing age based on the similar wear pattern displayed in both shoulders and the lack of any evidence of an in-service left shoulder injury. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA, private, and SSA records are silent for any opinions linking the left shoulder disability to the Veteran's active duty service. Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's left shoulder disability is causally related to his active duty service. There is no competent and credible evidence of a causal link between the current arthritis and service, and the VA opinion clearly indicated that the current osteoarthritis was likely due to the natural aging process. As neither the second nor the third elements of service connection have been met, service connection for a right shoulder disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

The Veteran has been diagnosed with arthritis, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, there is no evidence of in-service manifestations sufficient to identify left shoulder ostearthritis and no shoulder issues were found at separation. There is no evidence of complaints of or treatment for a left shoulder disability after the May 2010 surgery, which is well outside the one year presumptive period. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. 

Finally, the Veteran has contended that his left shoulder disability was caused or aggravated by his right shoulder disability. See June 2013 Hearing Transcript at 7; September 2015 VA Shoulder and Arm Examination Report at 3. However, as a threshold matter secondary service connection requires that there be a current disability and a second, already service-connected disability to which the current disability can be attributed. 38 C.F.R. § 3.310.

While the Veteran has a currently diagnosed left shoulder disability, he is not service-connected for a right shoulder disability. While the Board notes the Veteran has stated that physicians have told him his left shoulder disability was caused by his right shoulder disability, this does not alter the fact that in order for secondary service connection for the left shoulder to be granted, service connection must be in effect for the right shoulder. There is no competent and credible evidence that the left shoulder disability was caused or aggravated by any of the Veteran's other service-connected disabilities. As such, service connection for the left shoulder disability on a secondary basis is not warranted. 38 C.F.R. § 3.310.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the left shoulder disability is causally related to his service, manifested within an applicable presumptive period or was caused or aggravated by a service-connected disability. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. Therefore, the claim is denied.

D. Left Knee Disability

The Veteran argues that he is entitled to service connection for a left knee disability. Beginning with direct service connection, the Veteran was diagnosed with a left knee ostearthritis in September 2015, and therefore a current disability has been shown. Further, a November 1988 service treatment record notes that the Veteran injured his left knee, and was diagnosed with a left knee strain. As such, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding that the left knee disability is causally related to the Veteran's active service. The Veteran has stated that his left knee disability is causally related to his in-service left knee strain. However, while the Veteran is competent to report lay-observable symptoms, such as pain, since service, he is not competent to state that the current disability is causally related to his service. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA knee examination in September 2015. The examiner noted the Veteran's reports of a left knee injury in service, as well as the noted diagnosis of a left knee strain. However, the examiner stated that it was less likely than not that the current left knee disability was causally related to active service. In support of this the examiner cited to the fact that there was no evidence of a persistent left knee disability in service following the diagnosis of a knee strain. Further, the examiner stated that the osteoarthritis was more likely due to the natural aging process, as the left knee exhibited wear and arthritis patterns similar to the right knee. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Post-service treatment records reflect complaints of and treatment for knee pain, with the first notation occurring in a September 2009 VA treatment record, but are silent for any opinions linking the left knee disability to the Veteran's service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the current left knee disability is causally related to the Veteran's active service, and specifically the noted November 1988 knee injury, as there is no competent evidence of record linking the current disability to the 1988 injury. Indeed, the only competent evidence of record is the September 2015 VA opinion, which indicated that based on wear patterns the current ostearthritis is more likely age related than due to an in-service injury. As such, the third element has not been met and service connection on a direct basis for a left knee disability is not warranted in this case. 38 C.F.R. § 3.303.

The Board notes the Veteran has been diagnosed with osteoarthritis, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology is potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, as discussed above, there is no evidence of in-service manifestations sufficient to identify left knee ostearthritis, and the Veteran denied any knee symptoms or problems at separation. There is no evidence of complaints of or treatment for a left knee disability until the September 2009 VA treatment record, which is well outside the one year presumptive period. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. 

Although the Veteran has established a current disability and a finding of an in-service injury, event or disease, the preponderance of the evidence is against a finding that the left knee disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

E. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. While competent to report decreased hearing acuity, he is not competent to state his hearing loss meets the VA requirements to be considered disabling, as such a determination requires objective audiological testing. 38 C.F.R. § 3.385; see Jandreau, 492 F.3d at 1377. As the Veteran's statements concerning whether his hearing loss is disabling for VA purposes are not competent, they are assigned zero probative weight.

The Veteran was provided with VA audiological examinations in November 2011 and September 2015. The results of November 2011 examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
10
15
15
20
20

Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test.

The results of the September 2015 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
10
5
10
15
15

Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.

Treatment records associated with the claims file reflect some complaints of hearing loss, but no further audiometric testing results.

Based on this medical evidence, the Veteran's bilateral auditory acuity is not considered a disability for VA purposes. The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, nor have his auditory thresholds been 26 decibels or greater at any three of the measured frequencies. Finally, his speech recognition scores have at no point been less than 94 percent in either ear. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, service connection for bilateral hearing loss cannot be granted on any basis. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss considered disabling for VA purposes. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to a temporary total rating due to convalescence for a nonservice-connected right shoulder disability pursuant to 38 C.F.R. § 4.30 is denied. 

Entitlement to service connection for a left shoulder disability, to include as secondary to a nonservice-connected right shoulder disability, is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

Beginning with the claim for service connection for a skin disability, the Veteran asserted during his June 2013 hearing that his skin disability, diagnosed in September 2015 as eczema, was caused by exposure to various fluids while working as a mechanic in service, including different types of gasoline. A VA examination was provided in September 2015, and the examiner stated that the eczema was less likely than not related to his service as eczema was not diagnosed in service, and was not diagnosed after service until 2009. However, he did not address the Veteran's statements concerning exposure to chemicals and gasoline while working on trucks and other vehicles in service. As such, the Board must remand the claim for an addendum opinion addressing whether the Veteran's skin disability is causally related to exposure to gasoline and other fluids. Dalton v. Peake, 21 Vet. App. 23 (2007).

Concerning the allergies claim, the Veteran was scheduled for, and appeared at, a September 2015 VA ear, nose and throat examination in conjunction with his claim for service connection for allergies. The report from that examination is blank, with the exception of a statement in the remarks section where the examiner indicated that the Veteran, in a signed statement submitted at the examination, was withdrawing his claim. In the subsequent December 2015 supplemental statement of the case, the claim was denied as opposed to dismissed and the Veteran was requested to submit a copy of the signed statement provided at the examination. No statement from the Veteran withdrawing his claim has been associated with the electronic claims file. Further, the Veteran's representative in the post-remand appellate brief continued to treat the issue of service connection for allergies as though it was on appeal. See June 2016 Appellate Brief.

A withdrawal of a claim must: 1) be submitted by the Veteran or his representative: 2) in writing; 3)  contain the Veteran's name and file number; 4) clearly express an intent to withdrawal a claim; and 4) be filed with the agency of original jurisdiction. 38 C.F.R. § 20.204. While there is no reason to doubt the veracity of the examiner's assertion that a statement was provided at the examination, the law and regulations governing the withdrawal of claims have not been complied with in this case. As such, the Board finds there has not been a valid withdrawal of the claim and it must therefore remand the claim for an examination answering the questions outlined in the March 2015 Board remand. Should the Veteran wish to withdraw his claim, he is requested to submit a written statement containing the information outlined above to the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the September 2015 VA dermatological examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability, to include eczema, is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements indicating that his skin disability is due to exposure to gasoline and other fluids while working as a mechanic in service. See June 2013 Hearing Transcript.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's allergies. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing allergies?  

b) If YES, is it clear and unmistakable that the Veteran's pre-existing allergies WERE NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing allergies, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current allergies are etiologically related to any symptomatology noted during such service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


